Fourth Court of Appeals
                                           San Antonio, Texas
                                                  October 4, 2019

                                               No. 04-19-00551-CR

                                             IN RE Carlos ZUNIGA

                                        Original Mandamus Proceeding 1

                                                      ORDER

Sitting:            Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Irene Rios, Justice

       On September 18, 2019, this court issued an opinion dismissing relator’s petition for writ of
mandamus for want of jurisdiction. The opinion was designated “Do not publish.” On September
23, 2019, relator filed a pro se motion asking this court to reconsider its designation. However, it
appeared relator misread our opinion because he argued the opinion should not be published.
Because our September 18, 2019 opinion was designated “Do not publish,” we denied relator’s
motion as moot in an order dated September 27, 2019.

       On September 30, 2019, relator filed a pro se “Motion for Rehearing and Judicial Notice” in
which he (1) asserts our September 18 opinion should not be designated as a “Memorandum
Opinion,” and (2) asks this court to rehear his original petition. Relator’s motion is DENIED.

           It is so ORDERED on October 4, 2019.

                                                                          PER CURIAM


           ATTESTED TO: _______________________
                        Luz Estrada
                        Chief Deputy Clerk




1
    This proceeding arises from a parole panel decision by the State of Texas Board of Pardons and Paroles.